Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2022, that includes a response to the Final Office Action mailed March 10, 2022, has been entered. Claims 1-3, 7,17-20, 26, 34, and 44-46 have been canceled; and claims 55-57 have been newly added. Claims 4-6, 8-16, 21-25, 27-33, 35-43, and 47-57 are under examination.
Double Patenting Objection
Claim 54 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 53, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6, 8-12, 16, 25, 27-33, 35-43, and 47-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 25, 27, 35, 41, 43, 47, and 51-56 stipulate that the amount of “mono-, di-, and oligosaccharides” is “less than 3%”, “less than 3.1%”, “about 2.8-3.0%”, “about 2.8%”, “less than 3.6%”, “less than 3.2%”, “up to about 3.3%”, “up to about 3.1%”, “up to about 3.0%”, “less than 3.4%” and “0.6-3.4%”, respectively. Applicant points to paragraphs [031], [033]-[037], [043], [047], [048], [053], [058], and [068] for support. Adequate support cannot be found in these paragraphs. 
It is noted that paragraph [0031] discloses the following:
“"mono-, di-, and oligosaccharide free pullulan" preferably means that the amount of mono-, di- and oligosaccharides in a pullulan sample is preferably lower than 2.5%, preferably lower or equal to 1%, preferably lower than or equal to 0.9%, more preferably lower than or equal to 0.7%, even more preferably lower than or equal to 0.6%, by weight over the total weight of the pullulan sample, on a dry solid basis”
Further, the examples provide that the amount of “mono-, di-, and oligosaccharides” can be e.g. 1.1%, 2.4%, 0.5%, 0.9%, and preferably lower than 1.0%. 
Applicant contends that their specification provides that the hard capsule shell, in addition to containing a “mono-, di-, and oligosaccharide free pullulan” can also contain “PI-20”, a pullulan that is not a “mono-, di-, and oligosaccharide free pullulan”, which Applicant contends has a “mono-, di-, and oligosaccharide” content of 7-10%, and that this can account for the discrepancy. However, the claims say nothing about PI-20, and certainly provide no requisite amount of PI-20 that would account for the claimed amounts of “mono-, di-, and oligosaccharides” being claimed. Limitations are not to be imported from the specification into the claim. If the claimed hard capsule shell necessarily contains PI-20, Applicant must actually disclose this in the claim. 
Finally, even assuming arguendo that the claims provide for 43% to 48% “mono-, di-, and oligosaccharides”-free pullulan and 42% to 48% PI-20, assuming that the original specification actually supports this, and even assuming the amount of the “mono-, di-, and oligosaccharides” in “mono-, di-, and oligosaccharides”-free pullulan is e.g. “less than 2.5%”, and the amount of the “mono-, di-, and oligosaccharides” in PI-20 is 7%, the “mono-, di-, and oligosaccharides” content would be [(43%)(0-2.5%) + (42%)(7%)] to [(48% )(0-2.5%) + (48%)(7%)] which would be 2.94-4.02 to 3.36 to 4.56. Even factoring in all of these flawed assumptions, Applicant’s claimed range for the amount of the “mono-, di-, and oligosaccharides” appears to assume that the “mono-, di-, and oligosaccharides”-free pullulan essentially contains zero “mono-, di-, and oligosaccharides”, which is not supported by the original specification either.
Claims 41 and 51-54 stipulate that “pullulan, excluding mono-, di-, and oligosaccharide impurities” is present in the amount of 70-97 wt% or 65-98 wt% based on the weight of the hard capsule shell. Applicant points to paragraphs [033], [035]-[037], [043], [047], [048], [053], and [068] for support. While the original specification, at paragraph [0036] does provide that the amount of “mono-, di-, and oligosaccharide free pullulan” is e.g. 65-98 wt%, or 70-97 wt%, which weight percent values of “mono-, di-, and oligosaccharide free pullulan” are thus understood to necessarily include the weight of the mono-, di- and oligosaccharides impurities contained therein (i.e. in the pullulan), claims 41 and 51-54 stipulate something entirely different, that the amount of pullulan, excluding the weight of the mono-, di-, and oligosaccharides, is 70-97 wt% or 65-98 wr%, and this claimed limitation is not sufficiently supported by the original specification.
Claims 4-6, 8-12, 16, 28-33, 36-40, 42, 44-46, 48-50, and 56-57 depend from claims 25, 27, 35, 41, 43, 47, and/or 51-55.
Claim Rejections - 35 USC § 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 8-12, 16, 25, 27-33, 35-43, and 47-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25, 27, 35, 43, and 47 first stipulate that the hard capsule shell contains the element “mono-, di-, and oligosaccharide free pullulan”, and specifies an amount for that element; then the claim also specifies that the hard capsule shell contains another specified element, i.e. “mono-, di-, and oligosaccharides”, and specifies an amount for that element, which renders the claim indefinite for at least the following reasons:
1. First, the specification provides that “mono-, di-, and oligosaccharide free pullulan” means that the amount of mono-, di-, and oligosaccharides in the pullulan itself is “preferably lower than 2.5%, preferably lower or equal to 1%, preferably lower than or equal to 0.9%, more preferably lower than or equal to 0.7%, even more preferably lower than or equal to 0.6%, by weight over the total weight of the pullulan sample” (see e.g. paragraph [0031]). Plugging this definition for “mono-, di-, and oligosaccharide free pullulan” into the claim renders the claim indefinite. The term “preferably” as well as the recitation of at least one broad range and at least one narrower range that falls within the broad range, in the alternative in the same claim, are all indefinite. One of ordinary skill in the art thus cannot definitively ascertain the metes and bounds of the claimed subject matter. 
2. Further, one of ordinary skill in the art cannot definitively ascertain whether the separately specified “mono-, di-, and oligosaccharide” element, and the amount thereof, necessarily includes or necessarily excludes the amount of the mono-, di-, and oligosaccharide in the pullulan itself. In the former alternative (i.e. that the specified amount necessarily includes that in the pullulan itself), one of ordinary skill in the art thus cannot definitively ascertain whether the specified amount of the mono-, di-, and oligosaccharide is exclusively limited to that found in the pullulan, or alternatively includes the amount in the pullulan as well as any additional amount not in the pullulan (i.e. an additional amount of mono-, di-, and oligosaccharide separate from that found in the pullulan).
3. In the interpretation in which, i.e. the specified amount of the mono-, di-, and oligosaccharide is exclusively limited to that found in the pullulan, it is thus noted that while the original specification essentially defines the amount of mono-, di-, and oligosaccharide in the pullulan as “preferably lower than 2.5%, preferably lower or equal to 1%, preferably lower than or equal to 0.9%, more preferably lower than or equal to 0.7%, even more preferably lower than or equal to 0.6%, by weight” based on the weight of the pullulan, the claim provides for a mono-, di-, and oligosaccharide amount outside this range, e.g. less than 3.6% based on the weight of the hard capsule shell as a whole (claim 43), or e.g. less than 3.2% based on the weight of the hard capsule shell as a whole (claim 47). 
Claims 41 and 51-54 first stipulate that the hard capsule shell contains the element “pullulan, excluding any mono-, di-, and oligosaccharide impurities”, and specifies an amount for that element; then the claim also specifies that the hard capsule shell contains another specified element, i.e. “mono-, di-, and oligosaccharides”, and specifies an amount for that element, which renders the claim indefinite for at least the following reasons:
1. First, one of ordinary skill in the art cannot definitively ascertain whether “pullulan, excluding any mono-, di-, and oligosaccharide impurities” is merely an equivalent way of stating “mono-, di-, and oligosaccharides free pullulan”, such that the element “pullulan, excluding any mono-, di-, and oligosaccharide impurities”, like the element “mono-, di-, and oligosaccharides free pullulan”, contains an amount of mono-, di-, and oligosaccharides in the pullulan itself of “preferably lower than 2.5%, preferably lower or equal to 1%, preferably lower than or equal to 0.9%, more preferably lower than or equal to 0.7%, even more preferably lower than or equal to 0.6%, by weight over the total weight of the pullulan sample” (see e.g. paragraph [0031]), or alternatively, whether the element “pullulan, excluding any mono-, di-, and oligosaccharide impurities” is intended to mean pure pullulan completely devoid of any mono-, di-, and oligosaccharides.  In the former interpretation, plugging this definition for “mono-, di-, and oligosaccharide free pullulan” into the claim further renders the claim indefinite, because of the term “preferably” as well as the recitation of at least one broad range and at least one narrower range that falls within the broad range, in the alternative in the same claim. One of ordinary skill in the art thus cannot definitively ascertain the metes and bounds of the claimed subject matter. 
2. Further, one of ordinary skill in the art cannot definitively ascertain whether the separately specified “mono-, di-, and oligosaccharide” element, and the amount thereof, necessarily includes or necessarily excludes the amount of the mono-, di-, and oligosaccharide in the pullulan itself. In the former alternative (i.e. that the specified amount necessarily includes that in the pullulan itself), one of ordinary skill in the art thus cannot definitively ascertain whether the specified amount of the mono-, di-, and oligosaccharide is exclusively limited to that found in the pullulan, or alternatively includes the amount in the pullulan as well as any additional amount not in the pullulan (i.e. an additional amount of mono-, di-, and oligosaccharide separate from that found in the pullulan).
3. In the interpretation in which, i.e. the specified amount of the mono-, di-, and oligosaccharide is exclusively limited to that found in the pullulan, it is thus noted that while the original specification essentially defines the amount of mono-, di-, and oligosaccharide in the pullulan as “preferably lower than 2.5%, preferably lower or equal to 1%, preferably lower than or equal to 0.9%, more preferably lower than or equal to 0.7%, even more preferably lower than or equal to 0.6%, by weight” based on the weight of the pullulan, the claim provides for a mono-, di-, and oligosaccharide amount outside this range, e.g. up to 3.3% based on the weight of the hard capsule shell as a whole (claim 51), or e.g. up to 3.1% based on the weight of the hard capsule shell as a whole (claim 52). 
***For examination at this time, and as a courtesy, all claims are being interpreted as if the “mono-, di-, and oligosaccharide” amount specified pertains exclusively to the amount in the pullulan itself. This interpretation is being adopted in light of the fact that the only disclosure of the phrase “mono-, di-, and oligosaccharide” in the specification is in connection to pullulan, specifically a “mono-, di-, and oligosaccharide free pullulan”, which appears to be a key requisite element and the basis of the invention, and since the claim does not appear to necessarily comprise a pullulan that is not a “mono-, di-, and oligosaccharide free pullulan”.
Claims 25, 27, 35, 41, 43, 47, and 51-54 are directed to a hard capsule shell comprising a setting system, pullulan, water, and a mono-, di- and oligosaccharide element, in the requisite amounts specified. In each of these claims, even with the absolute minimum requisite amount of the setting system, water, and the saccharide elements, the claim does not allow for the amount of pullulan specified. For example, in claim 51, the claim requires, at the very minimum, 0.01 wt% setting system, 2 wt% water, and greater than zero wt% of the saccharide element. Hence, claim 51 cannot possibly contain 98 wt% pullulan. 
Claims 4-6, 8-12, 16, 28-33, 36-40, 42, 44-46, and 48-50 are indefinite for depending from an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4-6, 8-16, 21-25, 27-33, 35-43, and 47-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scott et al. (U.S. Patent Application Pub. No. 2005/0249676).
Applicant Claims
Applicant claims a hard capsule shell comprising e.g. 65-98 wt%, or 70-97 wt%, pullulan, less than 2 wt% potassium, up to 2 wt% acetic acid, 0.01-3 wt% carrageenan, up to 10 wt% plasticizer, and up to 0.5 wt% polyoxyethylene sorbitan fatty acid; wherein at least one pullulan has an average molecular weight of about 100-400 kDa, and wherein the hard capsule shell as a whole contains e.g. less than 3 wt%, less than 3.1 wt%, less than 3.2 wt%, less than 3.6 wt%, about 2.8-3.0 wt%, about 2.8 wt%, up to about 3.3 wt%, up to about 3.1 wt%, or up to about 3.0 wt% of mono-, di-, and oligosaccharides. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Scott et al. disclose a hard capsule shell comprising e.g. 86 wt% pullulan, 1.32 wt% potassium chloride (i.e. less than 0.2 wt% potassium), preferably up to 1 wt% sequestering agent (e.g. acetic acid), 0.27 wt% carrageenan, up to 20 wt% plasticizer (e.g. glycerol), and 0.15 wt% surfactant (e.g. polyoxyethylene sorbitan fatty acid); wherein at least one pullulan (e.g. PI-20) has an average molecular weight, as is well known in the art, of about 200 kDa, and wherein the hard capsule shell as a whole does not necessarily contain, but can contain, mono-, di-, and oligosaccharides.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Scott et al. do not explicitly disclose an amount of mono-, di-, and oligosaccharides. However, this deficiency is cured by the teachings of Scott et al. 
Finding of Prima Facie Obviousness Rationale and Motivation 
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to employ the teachings of Scott et al., outlined supra, to devise Applicant’s claimed hard capsule shell. 
Scott et al. disclose a hard capsule shell comprising e.g. 86 wt% pullulan, wherein the hard capsules are transparent and exhibit an improved chemical stability. Since Scott et al. exemplifies employing “PI-20” as the pullulan, which is well known in the art to have an average molecular weight of about 200 kDa, and a purity of about 90-95% (i.e. based on the weight of the pullulan), with the main impurities comprising mono-, di-, and oligosaccharides, typically in the amount of about 5-7 wt% (i.e. based on the weight of the pullulan) (see Stankovic), one of ordinary skill in the art would thus understand that the Scott et al. hard capsule shell comprises a pullulan as pure as possible, with a mono-, di-, and oligosaccharides amount of up to about 5-7 wt% based on the weight of the pullulan.
Therefore, while it would be understood by anyone of ordinary skill in the art that Scott intends for the pullulan to be perfectly pure pullulan, but exemplifies PI-20, known to contain about 5-7 wt% “mono-, di-, and oligosaccharides”, and knowing that in the real world, nothing is going to be perfectly pure, and thus is going to most likely contain some small amount of “mono-, di-, and oligosaccharides” impurities, a pullulan containing anywhere from none up to about 5-7 wt% “mono-, di-, and oligosaccharides” would no doubt be obvious in view of Scott.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed May 26, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “contrary to Office’s assertion, Scott does not expressly or inherently teach or suggest amounts of mono-, di-, and oligosaccharides lower than 5%”, that “the Office’s assertion that it is well known in the art that PI-20 can be up to 95% pure…is not supported by any evidence”; that “the Office provides no evidence supporting its conclusion that its assumed 5-10 wt% impurities primarily comprises mono, di-, and oligosaccharides”, and that the Office is “in direct conflict with Applicant’s disclosure that a commercially available pullulan grade (such as grade PI-20) contains between 7% and 10% by weight of mono-, di-, and oligosaccharides”. 
The Examiner, however, would like to point out the following:
1. Scott discloses a hard capsule comprising pullulan in the amount of e.g. 85-90 wt%, water in the amount of 10-15 wt%, and various other components such as e.g. carrageenan (see e.g. abstract). Scott never discloses that their composition necessarily comprises “mono-, di-, and oligosaccharides” at all. Scott never discloses that their pullulan necessarily contains mono-, di-, and oligosaccharides in any amount whatsoever. Indeed, the hard capsule that Scott actually teaches as the invention does not necessarily contain any mono-, di-, and oligosaccharides in any amount whatsoever. Scott never even discloses the phrase “mono-, di-, and oligosaccharides” anywhere at all. In other words, nobody, i.e. no one of ordinary skill in the art and no layperson, reading Scott would ever come to the reasonable conclusion that Scott necessarily requires e.g. greater than 5 wt% mono-, di-, and oligosaccharides. 
2. While it is noted that Scott exemplifies PI-20, a commercial grade of pullulan, in the examples, Scott is certainly not limited to the specific examples or even the preferred embodiments, and these do not teach away from the broader disclosure. Indeed, the broader disclosure is pullulan, pure and simple. Nobody of ordinary skill in the art would ever construe the pullulan to necessarily be one full of impurities, including e.g. “mono-, di-, and oligosaccharides”. On the contrary, in the medical arts, with the strict purity standards long and well established, the assumption is always that the requisite constituents are in their pure or at least purest form. 
3. Nevertheless, the exemplified pullulan, PI-20, is known in the art to contain impurities, the main impurities being “mono-, di-, and oligosaccharides”. Applicant need only look as far as their own Stankovic reference for the disclosure of the type of numbers that have been discussed during the course of prosecution. Stankovic discloses that for PI-20, the main impurities are “mono-, di-, and oligosaccharides”, but of course these are not the only impurities. Stankovic expressly teaches that a sampling of 10 PI-20 batches shows that they are 92-95% pure. The “mono-, di-, and oligosaccharides” content of the PI-20 pullulan tested in these 10 batches is about 5-7 wt%, based on the weight of the pullulan. This is in direct conflict with Applicant’s disclosure that PI-20 contains between 7-10% by weight “mono-, di-, and oligosaccharides”. Applicant does not appear to support their assertion with any evidence. On the contrary, Applicant’s own Stankovic reference is in conflict. 
4. One of ordinary skill in the art would of course know realize that other batches of PI-20 may contain less than 5 wt% “mono-, di-, and oligosaccharides”. There are other commercial grades of pullulan as well, which are certainly not limited to 5-7 wt% “mono-, di-, and oligosaccharides”. But in fact this is beside the point. The key point is that one of ordinary skill in the art would understand that Scott intends the pullulan to be pure pullulan, i.e. the disclosure of pullulan is understood to be pure pullulan, not pullulan that must contain 5-10 wt% impurities, and 5-7 wt% “mono-, di-, and oligosaccharides”. While Scott calls for pure pullulan, Scott provides an example in which PI-20 is employed, which, according to Stankovic, is known to contain, by a 10 batch sampling, about 5-7 wt% “mono-, di-, and oligosaccharides”. 
5. Therefore, since Scott calls for pure pullulan, but exemplifies PI-20, containing about 5-7 wt% “mono-, di-, and oligosaccharides”, and knowing that in the real world, nothing is going to be perfectly pure, and thus is going to most likely contain some small amount of “mono-, di-, and oligosaccharides” impurities, a pullulan containing anywhere from none up to about 5-7 wt% “mono-, di-, and oligosaccharides” would no doubt be obvious in view of Scott. Applicant’s position appears to defy logic and all reasonableness. Obviously, Scott intends for the pullulan to be pure pullulan, but perfectly pure pullulan does not exist in the real world, but will have some small traces of impurities. Hence, Applicant cannot now claim to have a patentable invention because they claim a pullulan with a “mono-, di-, and oligosaccharides” content between zero and 5 wt%. Such an amount would be obvious in view of the teachings of Scott. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617